Exhibit 10.3

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”) NOR IS SUCH REGISTRATION CONTEMPLATED. SUCH SECURITIES MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER UNLESS
REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE, EXCEPT UPON DELIVERY TO THE COMPANY OF AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED
FOR SUCH TRANSFER OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY
BE SATISFACTORY TO IT AND TO ITS COUNSEL TO THE EFFECT THAT ANY SUCH TRANSFER
WILL NOT BE IN VIOLATION OF THE ACT, OR APPLICABLE STATE SECURITIES LAWS OR ANY
RULE OR REGULATION PROMULGATED THEREUNDER.

 

Warrant No. ___________

Warrant to Purchase

______________  Shares of Common Stock

As Herein Described

 

 

WARRANT TO PURCHASE COMMON STOCK OF

 

AMERICAN SANDS ENERGY CORP.

 

This is to certify that, for value received, __________________, or his
successors and assigns (in each case, the “Holder”), is entitled to purchase,
subject to the provisions of this warrant (the “Warrant”), from American Sands
Energy Corp., a Delaware corporation (the “Company”), at any time during the
period from the date hereof (the “Commencement Date”) until 5:00 p.m., Pacific
time on September 30, 2023 (the “Expiration Date”), at which time this Warrant
shall expire and become void, ___________________(_____________) shares
(“Warrant Shares”) of the Company’s Common Stock, par value $0.001 per share
(the “Common Stock”) at a per share price equal to $0.70 (the “Exercise Price”).
The number of shares of Common Stock to be received upon exercise of this
Warrant shall be adjusted from time to time as set forth below. This Warrant
also is subject to the following terms and conditions:

 

1.            Exercise of Warrant; Cashless Exercise. This Warrant may be
exercised in full at any time from and after the date hereof and before the
Expiration Date, but if such date is a holiday on which federal or state
chartered banking institutions located in the State of Utah are authorized to
close, then on the next succeeding day which shall not be such a holiday.
Exercise shall be by presentation and surrender to the Company at its principal
office, or at the office of any transfer agent designated by the Company, of
(i) this Warrant, (ii) the attached exercise form properly executed, and (iii) a
check for the Exercise Price for the number of Warrant Shares specified in the
exercise form. Notwithstanding any provisions herein to the contrary, if the
Market Price Per Share (as defined below) is greater than the Exercise Price (as
adjusted to the last trading day prior to the exercise date), in lieu of
exercising this Warrant for cash, the Holder may elect to receive full shares
equal to the value (as determined below) of this Warrant (or the portion thereof
being canceled) by surrender of this Warrant at the principal office of the
Company together with a written notice of such election in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

 

1

 

 

 

 

X = Y (A-B)

A

      Where: X = the number of shares of Common Stock to be issued to the Holder
        Y = the number of shares of Common Stock purchasable under the Warrant
or, if only a portion of the Warrant is being exercised, the portion of the
Warrant being cancelled         A = the Market Price Per Share (as defined
below)         B = Exercise Price (as adjusted to the last trading day prior to
the exercise date)

 

For purposes of this Warrant, the term “Market Price Per Share” shall be the
closing trade price of such security on the principal exchange on which such
security is traded as reported by Bloomberg for the previous twenty (20) trading
days, or, if no closing price is reported for such security by Bloomberg, the
average of the bid prices of any market makers for such security as reported in
the “pink sheets” by the National Quotation Bureau, Inc.

 

If this Warrant is exercised in part only, the Company or its transfer agent
shall, upon surrender of the Warrant, execute and deliver a new Warrant
evidencing the rights of the Holder to purchase the remaining number of Warrant
Shares purchasable hereunder. Upon receipt by the Company of this Warrant in
proper form for exercise, accompanied by payment as aforesaid, the Holder shall
be deemed to be the holder of record of the Common Stock issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such Warrant Shares shall not
then be actually delivered to the Holder.

 

2.            Reservation of Shares. The Company shall, at all times until the
expiration of this Warrant, reserve for issuance and delivery upon exercise of
this Warrant the number of Warrant Shares which shall be required for issuance
and delivery upon exercise of this Warrant. The Company covenants that the
shares of Common Stock issuable on exercise of the Warrant shall be duly and
validly issued and fully paid and non-assessable and free of liens, charges and
all taxes with respect to the issue thereof.

 

3.            Fractional Interests. The Company shall not issue any fractional
shares or scrip representing fractional shares upon the exercise or exchange of
this Warrant. With respect to any fraction of a share resulting from the
exercise or exchange hereof, the Company the exercise price and the number of
shares shall be reduced to the nearest whole share to be delivered upon
exercise.

 

4.            No Rights as Stockholder. This Warrant shall not entitle the
Holder to any rights as a stockholder of the Company, either at law or in
equity. The rights of the Holder are limited to those expressed in this Warrant.

 

 

2

 

 

5.            Adjustments.

 

5.1          Subdivision or Combination of Shares. If the Company is
recapitalized through the subdivision or combination of its outstanding shares
of Common Stock into a larger or smaller number of shares, the number of Warrant
Shares shall be increased or reduced, as of the record date for such
recapitalization, in the same proportion as the increase or decrease in the
outstanding shares of Common Stock, and the Exercise Price shall be adjusted so
that the aggregate amount payable for the purchase of all of the Warrant Shares
issuable hereunder immediately after the record date for such recapitalization
shall equal the aggregate amount so payable immediately before such record date.

 

5.2          Dividends in Common Stock or Securities Convertible into Common
Stock. If the Company declares a dividend or distribution on Common Stock
payable in Common Stock or securities convertible into Common Stock, the number
of shares of Common Stock for which this Warrant may be exercised shall be
increased, as of the record date for determining which holders of Common Stock
shall be entitled to receive such dividend, in proportion to the increase in the
number of outstanding shares (and shares of Common Stock issuable upon
conversion of all such securities convertible into Common Stock) of Common Stock
as a result of such dividend or distribution, and the Exercise Price shall be
adjusted so that the aggregate amount payable for the purchase of all the
Warrant Shares issuable hereunder immediately after the record date for such
dividend or distribution shall equal the aggregate amount so payable immediately
before such record date.

 

5.3          Distributions of Other Securities or Property.

 

(a)          Other Securities. If the Company distributes to holders of its
Common Stock, other than as part of its dissolution or liquidation or the
winding up of its affairs, any of its securities (other than Common Stock or
securities convertible into Common Stock) or any evidence of indebtedness, then
in each case, the number of Warrant Shares thereafter purchasable upon exercise
of this Warrant shall be determined by multiplying the number of Warrant Shares
theretofore purchasable by a fraction, of which the numerator shall be the then
Market Price Per Share of Common Stock (as determined pursuant to Section 3) on
the record date mentioned below in this Section 5.3(a), and of which the
denominator shall be the then Market Price Per Share of Common Stock on such
record date, less the then fair value (as determined pursuant to Section 3) of
the portion of the shares of the Company’s capital stock or evidences of
indebtedness distributable with respect to each share of Common Stock. Such
adjustment shall be made whenever any such distribution is made, and shall
become effective retroactively as of the record date for the determination of
stockholders entitled to receive such distribution.

 

(b)          Property. If the Company distributes to the holders of its Common
Stock, other than as a part of its dissolution or liquidation or the winding up
of its affairs, any of its assets (including cash), the Exercise Price per
Warrant Share shall be reduced, without any further action by the parties
hereto, by the Per Share Value (as hereinafter defined) of the dividend or
distribution. For the purposes of this Section 5.3(b), the “Per Share Value” of
any dividend or distribution other than cash shall be equal to the fair market
value of such non-cash distribution on each share of Common Stock as determined
in good faith by the Board of Directors of the Company; for dividends or
distributions of cash, the Per Share Value thereof shall be the cash distributed
per share of Common Stock.

 

3

 

 

5.4          Merger, Sale of Assets. If at any time while this Warrant, or any
portion thereof, is outstanding and unexpired there shall be (i) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company’s capital stock
outstanding immediately prior to the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash, or
otherwise, or (iii) a sale or transfer of the Company’s properties and assets
as, or substantially as, an entirety to any other person, then, as a part of
such reorganization, merger, consolidation, sale or transfer, lawful provision
shall be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 5. The foregoing provisions of this Section 5.4 shall similarly
apply to successive reorganizations, consolidations, mergers, sales and
transfers and to the stock or securities of any other corporation that are at
the time receivable upon the exercise of this Warrant. In all events,
appropriate adjustment (as determined in good faith by the Company’s Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.

 

5.5          Reclassification. If the Company, at any time while this Warrant,
or any portion thereof, remains outstanding and unexpired, shall change any of
the securities as to which purchase rights under this Warrant exist, by
reclassification of securities or otherwise, into the same or a different number
of securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 5.

 

5.6          Liquidation, etc. If the Company shall, at any time before the
expiration of this Warrant, dissolve, liquidate or wind up its affairs, or
otherwise declare a dividend, or make a distribution to the holders of its
Common Stock generally, whether in cash, property or assets of any kind,
including any dividend payable in stock or securities of any other issuer owned
by the Company (excluding regularly payable cash dividends declared from time to
time by the Company’s Board of Directors or any dividend or distribution
referred to in Section 5.2 or Section 5.3), the Exercise Price shall be reduced,
without any further action by the parties hereto, by the Per Share Value (as
hereinafter defined) of the dividend. For purposes of this Section 5.6, the “Per
Share Value” of a cash dividend or other distribution shall be the dollar amount
of the distribution on each share of Common Stock and the “Per Share Value” of
any dividend or distribution other than cash shall be equal to the fair market
value of such non-cash distribution on each share of Common Stock as determined
in good faith by the Board of Directors of the Company.

 

5.7          Adjustment of Exercise Price. Whenever the number of Warrant Shares
purchasable upon the exercise of the Warrant is adjusted, the Exercise Price
with respect to the Warrant Shares shall be adjusted by multiplying such
Exercise Price immediately prior to such adjustment by a fraction, of which the
numerator shall be the number of Warrant Shares purchasable upon the exercise of
the Warrant immediately prior to such adjustment, and of which the denominator
shall be the number of Warrant Shares so purchasable immediately thereafter.

 

4

 

 

5.8          Notice of Adjustment. Whenever the number of Warrant Shares
purchasable upon the exercise of the Warrant or the Exercise Price of the
Warrant Shares is adjusted as provided herein, the Company shall mail to the
Holder a notice of such adjustment or adjustments, prepared and signed by the
President or Secretary of the Company, which sets forth the number of Warrant
Shares purchasable upon the exercise of the Warrant and the Exercise Price of
such Warrant Shares after such adjustment, a brief statement of the facts
requiring such adjustment, and the computation by which such adjustment was
made.

 

6.          Transfer or Loss of Warrant.

 

6.1          Transfer. This Warrant may be transferred, exercised, exchanged or
assigned (“Transfer” or “Transferred”), in whole or in part, subject to the
provisions of this Section 6.1. The Holder shall have the right to Transfer all
or a part of this Warrant and all or part of the Warrant Shares. The Company
shall register on its books any Transfer of the Warrant, upon surrender of same
to the Company with a written instrument of Transfer duly executed by the
registered Holder or by a duly authorized attorney. Upon any such registration
of a Transfer, new Warrant(s) shall be issued to the transferee(s) and the
surrendered Warrant shall be cancelled by the Company. A Warrant may also be
exchanged, at the option of the Holder, for one or more new Warrants
representing the aggregate number of Warrant Shares evidenced by the Warrant
surrendered. This Warrant and the Warrant Shares or any other securities (“Other
Securities”) received upon exercise of this Warrant or the conversion of the
Warrant Shares shall be subject to restrictions on transferability imposed by
the Act, unless registered under the Act, or unless an exemption from
registration is available. Until this Warrant and the Warrant Shares are so
registered, this Warrant and any certificate for Warrant Shares issued or
issuable upon exercise of this Warrant shall contain a legend on the face
thereof, in form and substance satisfactory to counsel for the Company, stating
that this Warrant or the Warrant Shares may not be Transferred unless, in the
opinion of counsel satisfactory to the Company, which may be counsel to the
Company, that the Warrant or the Warrant Shares may be Transferred without such
registration. This Warrant and the Warrant Shares may also be subject to
restrictions on transferability under applicable state securities or blue sky
laws.

 

6.2          Compliance with Laws. Until this Warrant or the Warrant Shares are
registered under the Act, the Company may require, as a condition of Transfer of
this Warrant or the Warrant Shares that the transferee (who may be the Holder in
the case of an exchange) represent that the securities being Transferred are
being acquired for investment purposes and for the transferee’s own account and
not with a view to or for sale in connection with any distribution of the
security. The Company may also require that the transferee provide written
information adequate to establish that the transferee is an “accredited
investor” within the meaning of Regulation D issued under the Act, or otherwise
meets all qualifications necessary to comply with exemptions to the Act, all as
determined by counsel to the Company.

 

6.3          Loss of Warrant. Upon receipt by the Company of evidence reasonably
satisfactory to it of loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of reasonable satisfactory
indemnification, or, in the case of mutilation, upon surrender of this Warrant,
the Company will execute and deliver, or instruct its transfer agent to execute
and deliver, a new Warrant of like tenor and date, any such lost, stolen or
destroyed Warrant thereupon shall become void.

 

7.          No Impairment. The Company will not, by amendment of its Articles of
Incorporation or otherwise, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times, in good faith, take
all such action as may be necessary or appropriate in order to protect the
rights of the Holder against impairment.

 

5

 

 

8.          Restrictive Legend. Unless and until otherwise permitted by this
Section 10, each certificate for Warrants issued under this Agreement, each
certificate for any Warrants issued to any transferee of any such certificate,
each certificate for any Warrant Shares issued upon exercise of any Warrant and
each certificate for any Warrant Shares issued to any transferee of any such
certificate, shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) NOR IS SUCH REGISTRATION CONTEMPLATED. SUCH SECURITIES MAY
NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME
WHATSOEVER UNLESS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE, EXCEPT UPON DELIVERY TO THE
COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER
EVIDENCE AS MAY BE SATISFACTORY TO IT AND TO ITS COUNSEL TO THE EFFECT THAT ANY
SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE ACT, OR APPLICABLE STATE
SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED THEREUNDER.”          

 

8.          Holder’s Representations Regarding the Warrant. With regard to the
Warrant Shares that may be issued to the Holder upon exercise of the Warrant,
Holder represents and warrants to the Company that:

 

8.1          Holder has had the opportunity to be represented by such legal and
tax counsel and others, each of whom has been personally selected by Holder, as
Holder has found important or necessary to consult concerning this transaction,
and any representation has included an examination of applicable documents, and
analysis of all tax, financial, corporate law and securities law aspects.
Holder, her counsel and advisors, and such other persons with whom Holder has
found it important or necessary to consult, has sufficient knowledge and
experience in business and financial matters to evaluate the above information,
and the merits and risks of the terms and conditions of the Warrant, and to make
an informed investment decision with respect thereto.

 

8.2          The Company has made available to Holder, and to Holder’s counsel
and advisors, prior to the date hereof :

 

(i)          the opportunity to ask questions of, and to receive answers from,
the Company, its representatives, concerning the terms and conditions of the
Warrant; and

 

(ii)           access to obtaining information, documents, financial statements,
records and books (A) relative to the Company, the business and investment in
the Company, and (B)  necessary to verify the accuracy of any information
furnished to the Holder. All materials and information requested by Holder, and
Holder’s counsel and advisors, or others representing Holder, have been made
available and examined.

 

8.3          Holder is acquiring the Warrant for her own account and not as a
fiduciary or any other person and for investment purposes only and not with a
view for the transfer, assignment, resale, or distribution thereof, in whole or
in part. Holder understands the meaning and legal consequences of the foregoing
representations and warranties.

 

8.4          Holder qualifies as an “Accredited Investor,” as defined in Rule
501 of Regulation D under the Act.

 

6

 

 

9.          Notices. All notices and other communications provided for in this
Warrant shall be in writing and delivered, telecopied or mailed, first class
postage prepaid, addressed:

 

(i)           if to the Company:

 

American Sands Energy Corp.

 

_____________________

 

_____________________

 

_____________________

 

(ii)         if to Holder, at the address set forth on the signature page hereto
or as may be designated by notice to the Company; and

 

(iii)        if to any subsequent holder of the Warrant or Warrant Shares, to
the address as may be hereafter specified by notice to the Company.

 

Any such notice or communication shall be deemed to have been duly given when
delivered, telecopied or mailed as aforesaid.

 

10.          Counterparts. This Warrant may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

11.          Governing Law. THIS WARRANT AND (UNLESS OTHERWISE PROVIDED) ALL
AMENDMENTS, SUPPLEMENTS, WAIVERS AND CONSENTS RELATING HERETO SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

IN WITNESS WHEREOF, this Warrant is executed as of _______, 2013.

 

 

 

AMERICAN SANDS ENERGY CORP.

A Delaware corporation

       By:                                                             

Name:  William Gibbs

Title:    Chief Executive Officer



 



7

